Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 1 of 71




                    UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION


  WOOD MOUNTAIN FISH LLC,                    CASE NO.

                           Plaintiff,

       v.

  Mowi ASA (fka Marine Harvest ASA),         CLASS ACTION COMPLAINT AND
  Marine                                     DEMAND FOR JURY TRIAL
  Harvest USA, LLC, Marine Harvest Canada,
  Inc., Ducktrap River of Maine LLC, Grieg
  Seafood ASA, Grieg Seafood BC Ltd.,
  Bremnes Seashore AS, Ocean Quality AS,
  Ocean Quality North America Inc., Ocean
  Quality USA Inc., Ocean Quality Premium
  Brands, Inc., SalMar ASA, Leroy Seafood
  Group ASA, Leroy Seafood USA Inc., and
  Scottish Sea Farms Ltd.,

                           Defendants.
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 2 of 71




                                                               Table of Contents


 Contents
 NATURE OF ACTION .................................................................................................................. 1
 JURISDICTION AND VENUE ..................................................................................................... 2
 PARTIES ........................................................................................................................................ 3
 I.      FACTUAL ALLEGATIONS ................................................................................................... 9
      A. The European Commission Is Investigating Unexplained Price Increases In The Salmon
      Market .......................................................................................................................................... 9
      B.      The United States Is A Substantial Market For Farm-Raised Salmon .............................. 16
      C.      The Production Process For Farm-Raised Salmon ............................................................ 17
      D. The Structure And Characteristics Of The Market For Farm-Raised Salmon Supports The
      Existence Of A Conspiracy ....................................................................................................... 19
         1.     Barriers To New Entry Are High ................................................................................... 19
         2. Farm-Raised Salmon Is A Commodity Product And Prices Are Correlated Across the
         Globe ...................................................................................................................................... 21
         3. Norwegian Companies Dominate The Production Of Farm-Raised Salmon And The
         Defendants Are The Largest Global Producers..................................................................... 25
         4.     Atlantic Salmon Production Is Highly Inelastic And The Product Is Perishable........... 27
         5.     Industry Concentration Facilitates Collusion ................................................................. 28
 II.          CLASS ACTION ALLEGATIONS .................................................................................. 29
 III.         INTERSTATE AND INRASTATE TRADE AND COMMERCE .................................. 38
 IV.          PLAINTIFF AND THE CLASS SUFFERED ANTITRUST INJURY ............................ 39
 CAUSES OF ACTION ................................................................................................................. 40
 STATE DAMAGES CLAIMS ..................................................................................................... 42




                                                                             i
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 3 of 71




          Plaintiff Wood Mountain Fish LLC (“Plaintiff”), individually and on behalf of all others

 similarly situated (the “Classes,” and collectively the “Class,” as defined below), upon personal

 knowledge as to the facts pertaining to itself, and upon information and belief as to all other

 matters, and based on the investigation of counsel, brings this class action for damages under the

 laws of the several States and Territories recognizing such a claim, and injunctive relief pursuant

 to the federal antitrust laws and demands a trial by jury on all matters so triable.

                                       NATURE OF ACTION

           1.     This lawsuit arises from unlawful coordination of the prices charged to indirect

 purchasers of farm-raised salmon and salmon products derived therefrom (such as salmon fillets

 or smoked salmon) which were sold by Defendants Mowi ASA (f/k/a Marine Harvest ASA),

 Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River of Maine LLC, Grieg

 Seafood ASA, Grieg Seafood BC Ltd., Bremnes Seashore AS, Ocean Quality AS, Ocean Quality

 North America Inc., Ocean Quality USA Inc., Ocean Quality Premium Brands, Inc., SalMar ASA,

 Leroy Seafood Group ASA, Leroy Seafood USA Inc., and Scottish Sea Farms Ltd. and/or entities

 owned or controlled by them (collectively, “Defendants”) between July 1, 2015 and the present in

 violation the antitrust and consumer protection laws of each state recognizing a right of action for

 indirect purchasers harmed by anticompetitive conduct, as set forth below. Plaintiff also seeks

 injunctive relief under the Clayton Act and Sherman Act.

           2.     The European Commission (“EC”) recently confirmed “that on 19 February 2019

 its officials carried out unannounced inspections in several Member States at the premises of

 several companies in the sector of farmed Atlantic salmon.”1

           3.     The EC commenced its investigation by sending a letter in early February 2019 to the


 1
     See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed May 21, 2019).
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 4 of 71




 world’s dominant suppliers of farm-raised salmon and their affiliates, in which it explained that it

 had received information that the companies—the Defendants—are “participat[ing in] or have

 participated in anti-competitive agreements and/or concerted practices related to different ways of

 price coordination in order to sustain and possibly increase the prices for Norwegian salmon.”2

        4.      According to the EC, the Defendants are and have been engaging in the following

 conduct:

                        •       Coordinating sales prices and               exchanging
                                commercially sensitive information;

                        •       Agreeing to purchase production from other
                                competitors when these other competitors sell at
                                lower prices; and

                        •       Applying a coordinated strategy to increase spot
                                prices of farmed Norwegian salmon in order to
                                secure higher price levels for long-term contracts.

        5.      Plaintiff seeks to represent a Class consisting of all persons and entities in the States

 or territories recognizing the right of indirect purchasers to recover for injuries caused by

 anticompetitive conduct (set forth below) who indirectly purchased farm-raised salmon or products

 derived therefrom from one or more Defendants and/or entities owned or controlled by them from

 July 1, 2015 to the present (the “Class Period”). Excluded from the Class is the Court and its

 personnel, and any Defendants and their parent or subsidiary companies.

                                  JURISDICTION AND VENUE

        6.      Plaintiff brings this class action lawsuit pursuant to Sections 4 and 16 of the Clayton

 Act (15 U.S.C. §§ 15 and 26) seeking to enjoin Defendants’ anticompetitive conduct; and for such

 other relief as is afforded under the antitrust laws of the United States for Defendants’ violations of


 2
   See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-price-
 fixing-probe-with-interest/ (last accessed May 21, 2019).


                                                   2
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 5 of 71




 Sections 1 and 3 of the Sherman Act (15 U.S.C. §§1, 3).

        7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and

 Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15(a), 26).

        8.      Plaintiff asserts a claim for damages for all indirect purchasers under the laws of

 the several States and Territories recognizing such a claim, as set forth below. The Court has

 jurisdiction under 28 U.S.C. §§ 1331 and 1337. The Court further has jurisdiction pursuant to 28

 U.S.C. § 1367 because Plaintiff’s state law claims are so related to the federal claim at the time

 this matter is brought that they form part of the same case or controversy. The Court further has

 diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds

 $5,000,00 for the Class-wide relief sought, there are more than one hundred members seeking

 Class-wide relief, and there are members who are citizens of different states than the Defendants.

        9.      Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

 Act (28 U.S.C. §§ 15, 22, and 26), and pursuant to 28 U.S.C. § 1391(b), (c), and (d), because, at

 all times relevant to the Complaint, one or more of the Defendants resided, transacted business,

 was found, or had agents in this District.

                                              PARTIES

        10.     Plaintiff Wood Mountain Fish LLC is a Massachusetts company that distributes fish

 and seafood. Plaintiff is headquartered at 11 Bluff Head Road, Sharon, MA 02067. During the

 Class Period, Plaintiff purchased farm-raised salmon and/or products derived therefrom indirectly

 from one or more of the Defendants and has suffered monetary loss as a result of the antitrust

 violations alleged herein.

        11.     Defendant Mowi ASA (fka Marine Harvest ASA) (“Mowi”) is a Norwegian seafood

 company with operations in several countries around the world. It engages in the production,



                                                 3
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 6 of 71




 processing, and sale of farmed salmon, the operations of which are focused in Norway, Scotland,

 British Columbia, Canada, the Faroe Islands, Ireland, and Chile. Mowi has a share of between 25%

 and 30% of the global salmon and trout market, making it the world’s largest company in the sector.

 Mowi also owns a “value added processing” unit, which prepares and distributes a range of seafood

 products, and a number of smaller divisions. The company is headquartered at Sandviksboder,

 77AB, 5035, Bergen, Norway. Mowi is listed on the Oslo Stock Exchange, where it is a constituent

 of the benchmark OBX Index.

        12.     Marine Harvest USA, LLC (“Marine Harvest USA”) is Florida limited liability

 company that maintains its principal place of business at 8550 N.W. 17th Street #105, Miami,

 Florida 33126. Marine Harvest USA, a wholly-owned subsidiary of Mowi, processes salmon in

 Florida and Texas and distributes it to wholesalers, retailers and others in Florida and elsewhere

 in the United States.

        13.     Marine Harvest Canada, Inc. (“Marine Harvest Canada”) is a foreign corporation

 and wholly-owned subsidiary of Mowi. Marine Harvest Canada processes salmon in British

 Columbia, Canada, and distributes salmon in Canada and the western United States. Marine

 Harvest Canada is headquartered at 1334 Island Highway, Suite 124, Campbell River, British

 Columbia, V9W 8C9, Canada.

        14.     Defendant Ducktrap River of Maine LLC (“Ducktrap”) is a Maine limited liability

 company and wholly-owned subsidiary of Mowi. Ducktrap sells processed salmon products, such

 as sliced smoked salmon, under a number of trade names, including Ducktrap and Kendall Brook.

 The company has its headquarters at 57 Little River Dr., Belfast, ME 04915.

        15.     Defendant Grieg Seafood ASA (“Grieg”) is a foreign corporation that describes

 itself as “one of the world’s leading fish farming companies, specializing in [A]tlantic salmon”;



                                                 4
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 7 of 71




 Grieg’s “farming facilities are in Norway, Canada and the United Kingdom.”3 The company is

 headquartered at C. Sundtsgate 17/19, 5004, Bergen, 5004, Norway. Grieg is listed on the Oslo

 Stock Exchange.

           16.     Defendant Grieg Seafood BC Ltd. (“Grieg BC”), a foreign corporation and wholly-

 owned subsidiary of Grieg, is headquartered at 1180 Ironwood Street # 106, Campbell River,

 British Columbia, Canada, V9W 5P7. Grieg BC farms salmon on 22 sites in British Columbia. It

 is the owner of Skuna Bay, a branded salmon product that is marketed and sold throughout the

 United States. Indeed, in its 2018 Annual Report, Grieg states that “Skuna Bay has become the

 preferred salmon of choice for top chefs throughout North America . . . .”4 It claims that its salmon

 has been served to the President of the United States.

           17.     Defendant Bremnes Seashore AS is a foreign corporation headquartered at

 Oklandsvegen 90, N-5430 Bremnes, Norway (“Bremnes Seashore”). Bremnes Seashore is in the

 business of salmon-farming and has operations throughout Norway. Bremnes Seashore owns 40%

 of Ocean Quality AS and uses that entity to sell and distribute its product around the globe,

 including in the United States.5

           18.     Defendant Ocean Quality AS (“OQ”) is a foreign corporation engaged in the salmon

 distribution business, with its headquarters at Grieg-Gaarden, C. Sundtsgate 17/19, N-5004,




 3
     See https://www.griegseafood.no/en/ (last accessed May 21, 2019).
 4
     See http://grieg18.digirapport.no (last accessed May 21, 2019).
 5
   See https://www.seashore.no/en/production/ (“We supply salmon around the globe through our sales
 companies Salmon Brands and Ocean Quality. If you travel to Tokyo, Sydney, Chicago, Paris or Bangkok,
 you can enjoy the taste of salmon from Bremnes Seashore.”) (last accessed May 21, 2019); see also
 https://www.seafoodsource.com/news/supply-trade/ocean-quality-to-open-british-columbia-operations)
 (“Ocean Quality AS, in Bergen, Norway, is a sales company established and jointly owned by Bremnes
 Seashore AS (40 percent) and Grieg Seafood ASA (60 percent).”) (last accessed May 21, 2019).


                                                        5
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 8 of 71




 Bergen, Norway. Grieg owns 60% of the outstanding shares of OQ and controls its operations.6

 Bremnes Seashore owns the remaining 40% of OQ.

           19.     Defendant Ocean Quality North America Inc. (“OQ NA”), a foreign corporation and

 wholly owned subsidiary of OQ, is headquartered at 4445 Lougheed Highway, 500, Burnaby, BC

 V5C0E4, Canada. OQ NA facilitates the distribution of farm-raised salmon produced by Grieg and

 its subsidiaries and Bremnes Seashore throughout the United States. OQ NA has a dedicated sales

 office headed by General Manager Dennis Bryant, whose direct telephone number bears a Dallas,

 Texas area code.7

           20.     Defendant Ocean Quality USA Inc. (“OQ USA”) is a Delaware corporation and

 wholly-owned subsidiary of OQ, with its principal place of business located at 1914 Skillman

 Street # 110-309, Dallas, Texas, 75206-8559. OQ USA distributes salmon products produced by

 Grieg and its subsidiaries and Bremnes Seashore throughout the United States.8

           21.     Defendant Ocean Quality Premium Brands, Inc. (“OQ Premium Brands”) is a

 Delaware corporation and wholly-owned subsidiary of OQ, headquartered at 4445 Lougheed

 Highway, 500, Burnaby, BC V5C0E4, Canada. OQ Premium Brands’ business purpose, according to

 a December 7, 2018 filing with the California Secretary of State, is “MARKETING AND

 BRANDING.” OQ Premium Brands distributes salmon products produced by Grieg and its

 subsidiaries and Bremnes Seashore throughout the United States.


 6
   See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 46 (“OQ sells the
 fish to Asia, Europe, the USA and Canada.”) (last accessed May 21, 2019); see also
 https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 49 (last accessed May
 21, 2019).
 7
     See https://oceanquality.com/contact/ (last accessed May 21, 2019).
 8
  See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf , at 75 (“Ocean
 Quality USA Inc. is domiciled in the USA.”) (last accessed May 21, 2019).


                                                       6
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 9 of 71




           22.     Defendant SalMar ASA (“SalMar”) is a foreign corporation that describes itself as

 “one of the world’s largest and most efficient producers of Atlantic salmon, and is vertically

 integrated along the entire value chain from broodfish, roe and smolt to harvesting, processing and

 sales.”9 The company is headquartered at Idustriveien 51, N7266, Kverva, Norway. SalMar is

 listed on the Oslo Stock Exchange.

           23.     According to SalMar’s website:

                           SalMar has established a fully integrated system for farming,
                           processing, sales and distribution of farmed salmon and is
                           thus in control of the total value chain.

                           The salmon that SalMar is producing is sold through an in-
                           house salesforce and/ or through close partners.

                           Proximity to markets and customers, direct or through
                           partners is important to secure efficient use of a high-quality
                           raw material that has been through a traceable and controlled
                           production process.

                           InnovaMar is the name of SalMar’s new harvesting and
                           processing facility in Frøya, central Norway. It aims to be
                           the world’s most innovative and efficient facility for the
                           landing, harvesting and processing of farmed salmon.
                           InnovaMar covers 17,500 m2 of floor space and comprises
                           two departments (harvesting and processing). The facility
                           has the capacity for all kinds of storage. Good internal
                           logistics ensure safe and efficient handling of the products.
                           The increased capacity affords a high level of flexibility with
                           regard to organi[z]ing production and sales.

                           SalMar produces a wide variety of fresh and frozen salmon
                           products. The customer base is global and includes small and
                           large importers/exporters, as well as larger processing
                           companies and retail chains.10



 9
  See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at 45 (last accessed
 May 21, 2019).
 10
      See https://www.salmar.no/en/sales-distribution/ (last accessed May 21, 2019).


                                                       7
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 10 of 71




            24.     SalMar sells directly to entities within the United States:

                            SalMar had direct sales to around 50 different countries in
                            2017. SalMar’s most important geographic market in 2017
                            was Europe, with Poland, Lithuania and Sweden as the
                            largest individual markets. The second largest market was
                            Asia, with Vietnam, Japan and Singapore as the largest
                            individual markets. After sales to Russia were blocked in
                            2014, North America has been the third largest market, with
                            the USA as the largest individual market. SalMar
                            experienced particularly strong growth in the American
                            market in 2017.11

            25.     Defendant Leroy Seafood Group ASA (“Leroy”), a foreign corporation, is a seafood

  production and distribution company. The company is the second largest salmon and trout farming

  company in the world and has fish farms in Hitra, Kristiansund, Tromsand Scotland (Shetland).

  The company is headquartered at Thormøhlens gate 51 B, 5006 Bergen, Norway. Leroy is listed

  on the Oslo Stock Exchange. The company has sales offices in the United States:

                            Our main office is located in Bergen, but we have fishing
                            vessels and fish farms in operation along the entire coast of
                            Norway. We have production and packaging plants in
                            Norway, Sweden, Denmark, Finland, France, the
                            Netherlands, Portugal, Spain and Turkey. We also have sales
                            offices in the USA, Japan and China.12

            26.     Defendant Leroy Seafood USA Inc. (“Leroy USA”), a North Carolina corporation

  and wholly-owned subsidiary of Leroy, is the U.S. distribution subsidiary for Leroy’s farm-raised

  salmon business. Leroy USA’s principal place of business is located at 1289 Fordham Blvd., Suite

  406, Chapel Hill, NC 27514.

            27.     Defendant Scottish Sea Farms Ltd. (“Scottish Sea Farms”), a foreign corporation,



  11
    See 2017 Annual Report, http://hugin.info/138695/R/2188425/846513.pdf, at 53 (last accessed May 21,
  2019).
  12
       See https://www.leroyseafood.com/en/about-us/about-leroy/ (last accessed May 21, 2019).


                                                       8
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 11 of 71




  is an aquaculture company that engages in the farming and production of salmon. Scottish Sea

  Farms is the United Kingdom’s second largest producer of farmed salmon.13 The company sells

  its products to retailers in the United Kingdom, the United States, Europe and internationally.

  Scottish Sea Farms is a joint venture of Defendants SalMar and Leroy, and each owns a 50%

  interest in Scottish Sea Farms. The company is headquartered at Laurel House, Laurelhill Business

  Park, Stirling, FK7 9JQ, United Kingdom, 01786 44552.

         28.    The acts alleged against the Defendants in this Complaint were authorized, ordered,

  or done by their officers, agents, employees, or representatives, while actively engaged in the

  management and operation of Defendants’ businesses or affairs.

         29.    Various persons and/or firms not named as Defendants herein may have

  participated as co-conspirators in the violations alleged herein and may have performed acts and

  made statements in furtherance thereof.

         30.    Each Defendant acted as the principal, agent, or joint venture of, or for, other

  Defendants with respect to the acts, violations, and common course of conduct alleged by Plaintiff.

  I.     FACTUAL ALLEGATIONS

         A.      The European Commission Is Investigating Unexplained Price Increases In
                 The Salmon Market

         31.    On February 19, 2019, Undercurrent News reported that in early February the EC

  opened an antitrust investigation into the world’s major producers of farm-raised salmon:

                        According to the letter, the EC has ‘received information -
                        from different actors operating at different levels in the
                        salmon market - alleging that Norwegian producers of
                        farmed Atlantic salmon . . . participate or have participated
                        in anti-competitive agreements and/or concerted practices
                        related to different ways of price coordination in order to

  13
   See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at 45 (last accessed
  May 21, 2019).


                                                  9
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 12 of 71




                           sustain and possibly increase the prices for Norwegian
                           salmon.’

                           The letter, which was sent to producers at the start of
                           February, states the Norwegian producers concerned have
                           been allegedly:

                           •    Coordinating sales prices            and     exchanging
                           commercially sensitive information;

                           •       Agreeing to purchase production from other
                           competitors when these other competitors sell at lower
                           prices; and

                           •       Applying a coordinated strategy to increase spot
                           prices of farmed Norwegian salmon in order to secure higher
                           price levels for longterm contracts.

  Based on the information the EC has, these alleged practices have been going on since “at least”

  November 2017 and “are presumably ongoing.”14

            32.    The EC also released the following statement on February 19, 2019:

                           The European Commission can confirm that on 19 February
                           2019 its officials carried out unannounced inspections in
                           several Member States at the premises of several companies
                           in the sector of farmed Atlantic salmon.

                           The Commission has concerns that the inspected companies
                           may have violated EU antitrust rules that prohibit cartels and
                           restrictive business practices (Article 101 of the Treaty on
                           the Functioning of the European Union). The Commission
                           officials were accompanied by their counterparts from the
                           relevant national competition authorities.15

            33.    According to an article in Undercurrent News dated February 19, 2019, Mowi,

  Grieg, and SalMar have all confirmed that they were the subject of EC raids:



  14
     See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-price-
  fixing-probe-with-interest/ (last accessed May 21, 2019).
  15
       See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed May 21, 2019).


                                                    10
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 13 of 71




                            Undercurrent first reported the news earlier on Tuesday, then
                            Mowi, Grieg Seafood and SalMar all confirmed raids on their
                            operations in the UK. Mowi’s spokesman said the company’s
                            plant in Rosyth, UK, was raided, but then also confirmed a
                            plant in Lemmers, formerly Marine Harvest Sterk, was
                            inspected.

                            The Sterk plant, the only one the company owns in the
                            Netherlands, is mainly specialized on coating whitefish, but
                            also does some salmon, according to its website.16

            34.     In a recently released annual report for 2018, Mowi disclosed:

                            In February 2019, The European Commission carried out
                            unannounced inspections at selected premises of several
                            Norwegian salmon companies, including Mowi. The
                            Commission was acting on concerns that the inspected
                            companies may have violated EU antitrust rules.17

            35.     On February 19, 2019, Grieg filed a notice with the Oslo Stock Exchange stating as

  follows:

                            The European Commission DG (Director General)
                            Competition has today performed an inspection at Grieg
                            Seafood Shetland to explore potential anticompetitive
                            behavior in the salmon industry.

                            Grieg Seafood aims to be open, transparent and forthcoming
                            and will provide all necessary information requested by the
                            European Commission DG Competition in its
                            investigation.18

            36.     On February 20, 2019, Leroy filed a notice with the Oslo Stock Exchange stating

  as follows:

                            EU’s competition authorities (European Commission
                            Director General Competition) ha[ve] conducted an

  16
    See https://www.undercurrentnews.com/2019/02/19/mowi-dutch-plant-also-raided-as-ec-confirms-
  probe-of-alleged-salmon-cartel/ (last accessed May 21, 2019).
  17
       See http://hugin.info/209/R/2239765/882920.pdf, at 216 (last accessed May 21, 2019).
  18
       See https://www.griegseafood.no/inverstors/stock-exchange-filings/ (last accessed May 21, 2019).


                                                       11
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 14 of 71




                            inspection at the premises of Scottish Sea Farms Ltd. a
                            company owned 50% by Lerøy Seafood Group ASA (LSG).
                            The purpose is, according to the competition authorities, to
                            investigate accusations of anti-competitive cooperation in
                            the salmon market. In connection with the inspection, the EU
                            competition authorities ha[ve] also requested for
                            information from the shareholders in Scottish Sea Farms
                            Ltd.19

            37.     Also on February 19, 2019, SalMar issued the following report to the Oslo Stock

  Exchange:

                            On [the] 19th of February 2019 the European Commission
                            Director General Competition performed an inspection at
                            Scottish Sea Farms Ltd., in which SalMar ASA indirectly
                            owns 50 per cent. SalMar is in constructive dialogue with the
                            Commission in this regard.20

            38.     The salmon market is susceptible to manipulation by the major salmon producers

  in Norway. As alleged further below, the industry is highly concentrated and the spot market for

  salmon in Oslo, Norway, is the most important benchmark for salmon prices around the globe.

            39.     Salmon is sold on the spot market and through annual contracts. Only one percent

  (1%) of Norway’s salmon production is sold on the spot market, but those spot prices set the

  baseline for longer term contract prices.21

            40.     Since 2015, salmon buyers in Europe have complained that Norway’s salmon

  producers, including Mowi, have been rigging the spot market by using subsidiary companies,

  including Mowi’s Polish subsidiary, Morpol (a fish processor and distributor), to drive up the spot

  price. As the purchasing director of Graal S.A. (“Graal”) (a Polish salmon processor), Alina Piasecka,


  19
       See https://www.leroyseafood.com/en/investor/Stockexchangenotices/ (last accessed April 23, 2019).
  20
       See https://newsweb.oslobors.no/message/470051 (last accessed May 21, 2019).
  21
    See https://salmonbusiness.com/suempols-gm-does-not-believe-in-price-caps-in-the-second-half-of-
  2017/ (last accessed May 21, 2019).


                                                      12
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 15 of 71




  has explained, “[w]e’ve seen examples of prices falling in the spot market, and exporters offering fish

  at increasingly lower prices.” She continued, “[s]uddenly, 15 minutes later there are aren’t fish

  available, and we find out that Morpol has purchased perhaps 60 truckloads.” Graal’s CEO,

  Boguslaw Kowalski, has explained: “[w]e are seeing that now and again they take advantage of

  Morpol to buy at higher prices than that charged by the market, to hike up prices.”22

             41.   In 2017, Stale Hoyem (“Hoyem”), general manager of Suempol Norway, one of the

  biggest smoked salmon producers in Poland and Europe, complained that “companies in Norway

  buy small quantities of salmon to raise the price for the rest of the players.” Hoyem added that

  “[o]ne last thing that affects prices is that some of the major players choose to create their own

  purchasing departments buying a truckload here and a truckload there;” he was “suggesting this

  ‘daily’ practice is heavily influencing prices on the spot market.”23 Borge Prytz Larsen, purchasing

  director at Severnaya, which imports salmon into Russia, confirmed Hoyem’s statement: “The big

  players buy fish, and they then use the price as indicators for other customers.”24

             42.   Defendants’ pricing behavior changed at the start of the Class Period. Hoyem

  complains: “In the old days we could negotiate contracts. Producers looked at their cost and then

  they put on a surcharge of about NOK 1 (€0.11/$.13) to NOK 2 (€0.21/$.25) [per kilo].”25

             43.   The foregoing are examples of complex and historically unprecedented changes in

  pricing structure made at the very same time by multiple competitors and made for no other


  22
    See https://www.intrafish.com/news/751597/marine-harvest-accused-of-manipulating-polish-salmon-
  market (last accessed May 21, 2019).
  23
     See https://www.intrafish.com/news/1330269/norwegian-salmon-giants-accused-of-price-manipulation
  (last accessed May 21, 2019).
  24
       Id.
  25
       Id.


                                                    13
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 16 of 71




  discernible reason than collusion.

            44.     As a result of the conspiracy, Defendants’ prices—and profits—for salmon have been

  increasing steadily since mid-2015, as Mowi itself illustrates in this chart:26




            45.     Defendants frequently—and falsely—asserted that cost increases justify their price

  increases, but their own data disproves that purported justification. For example, the following chart

  from Mowi indicates that the “cost in box” of producing salmon (per kilogram) has increased

  approximately half of one Euro (or less) during the Class Period, but prices have increased at a

  substantially faster rate:27




  26
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
  (last accessed May 21, 2019).
  27
       See http://hugin.info/209/R/2177429/840178.pdf at 246 (last accessed May 21, 2019).


                                                      14
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 17 of 71




            46.     According to Mowi’s 4Q 2018 financial disclosures:

                            ‘2018 was a very good year for Mowi. Strong demand for
                            salmon and high prices in all markets resulted in great
                            earnings for the company. I am proud of all my colleagues
                            who work hard to produce healthy and tasty seafood for
                            consumers all over the world. They have all contributed to
                            the strong results,’ says CEO Alf-Helge Aarskog.28

            47.     Mowi’s 2017 Annual Report also confirmed that since the uptick in salmon pricing

  starting in 2015, its operating profits or “Operational EBIT”29 (reported in Euros) have substantially

  increased—from 83 million Euros in 2015, to 184 million Euros in 2016, and 214 million Euros

  in 2017.30

            48.     Grieg similarly reported that its EBIT per kg gutted weight of fish (in Norwegian

  Kroner) has increased during the course of the conspiracy. According to Grieg’s 2017 Annual



  28
     See https://www.globenewswire.com/news-release/2019/02/13/1724309/0/en/Strong-results-for-Mowi-
  in-the-fourth-quarter-2018.html (last accessed May 21, 2019).
  29
     “In accounting and finance, earnings before interest and taxes (“EBIT”) is a measure of a firm’s profit
  that includes all incomes and expenses (operating and non-operating) except interest expenses and income
  tax expenses.” See https://en.wikipedia.org/wiki/Earnings_before_interest_and_taxes (last accessed May
  21, 2019).
  30
       See http://hugin.info/209/R/2177429/840178.pdf, at 7 (last accessed May 21, 2019).


                                                       15
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 18 of 71




  Report, its EBIT was 0.7 Kroners/kg in 2015, 18.0 Kroners/kg in 2016, and 14.4 Kroners/kg in

  2017.31 Grieg’s Q4 2018 Quarterly Report reports an EBIT per kg (in Norwegian Kroner) of 14.72

  for 2018.

            49.     Leroy has also experienced substantial increases in EBIT/kg (measured in

  Norwegian Kroner), increasing from 8.8 Kroners in 2015 to 18.9 Kroners in 2016, and 23.6

  Kroners in 2017.32 In 2018, Leroy’s EBIT/kg was 19.6.33

            50.     Similarly, SalMar’s EBIT has increased substantially. In 2015, its EBIT was 1404

  million Norwegian Kroners. In 2016, its EBIT was 2432 million Kroners. In 2017, EBIT was 3162

  million Kroners.34 In 2018, its EBIT was 3460.8 million Kroners.35

            51.     These price increases—and the Defendants’ coordinated behavior that caused

  them—have come at the expense of Plaintiff and the Class, who have paid more for farm-raised

  salmon than they otherwise would have in the absence of collusion.

            B.      The United States Is A Substantial Market For Farm-Raised Salmon

            52.     The United States is the second largest global market for salmon behind only the

  EU, as Mowi reports in the graphic reflected below:36




  31
   See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 8 (last accessed
  May 21, 2019).
  32
     See https://www.leroyseafood.com/en/investor/reports-and-webcast/annual-report-2017/to-the-
  table/#anchor-article-key-figures (last accessed May 21, 2019).
  33
    See https://www.leroyseafood.com/globalassets/02-documents/english/reports/quarterly-reports/q4-
  2018-report.pdf (last accessed May 21, 2019).
  34
       See http://hugin.info/138695/R/2188425/846513.pdf, at 4 (last accessed May 21, 2019).
  35
       See http://hugin.info/138695/R/2234948/879657.pdf (last accessed May 21, 2019).
  36
       See http://hugin.info/209/R/2234685/879436.pdf (last accessed May 21, 2019).


                                                      16
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 19 of 71




            53.     A December 12, 2018 article from the industry publication Intrafish further

  explains:

                            Salmon import volumes into the United States through October
                            rose 10.5 percent, reaching 272,676 metric tons, according to
                            new figures released by the National Marine Fisheries
                            Service (NMFS).

                            The value of Atlantic salmon imports rose as well, by 9.5
                            percent, to reach $2.9 billion (€2.6 billion), up from $2.6
                            billion (€2.3 billion) during the same period last year.37

            C.      The Production Process For Farm-Raised Salmon

            54.     Mowi has diagrammed the process for breeding and growing farm-raised salmon

  as follows:38




  37
    See https://www.intrafish.com/marketplace/1654239/us-imports-of-fresh-salmon-fillets-spike (last
  accessed May 21, 2019).
  38
       See https://www.mowi.com/product/seafood-value-chain/ (last accessed April 23, 2019).


                                                      17
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 20 of 71




         55.        A report commissioned by the European Union titled “Developing Innovative

  Market Orientated Prediction Toolbox to Strengthen the Economic Sustainability and

  Competitiveness of European Seafood on Local and Global markets” further depicts how salmon

  is processed39:




  39
    See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -Report on
  evaluation of industry dynamics opportunities and threats to industry.”
                                                  18
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 21 of 71




          D.     The Structure And Characteristics Of The Market For Farm-Raised Salmon
                 Supports The Existence Of A Conspiracy

          56.    The structure and other characteristics of the market for farm-raised salmon make

  it conducive to anticompetitive conduct among Defendants and make collusion particularly

  attractive.

                  1.      Barriers To New Entry Are High

          57.    A collusive arrangement that raises product prices above competitive levels would,

  under basic economic principles, attract new entrants seeking to benefit from the supracompetitive

  pricing. When, however, there are significant barriers to entry, new entrants are much less likely

  to enter the market. The market for farming salmon has high barriers to entry.

          58.    Mowi’s 2018 Investor’s Handbook notes that there are relatively few locations in

  the world that provide the right mix of oceanic conditions for salmon farming and a political

  environment willing to allow the practice. Moreover, even if new entry could occur in the right

  geographic location, no additional salmon supply could be brought on line in the short run:40




  40
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 26
  (last accessed May 21, 2019).


                                                    19
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 22 of 71




         59.     Mowi explains that “[i]n all salmon producing regions, the relevant

  authorities have a licensing regime in place. In order to operate a salmon farm, a license is the key

  prerequisite. The licenses constrain the maximum for each company and the industry as a whole.”41

         60.     Moreover, wild caught salmon cannot reasonably constrain prices for farm-raised


  41
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 69
  (last accessed May 21, 2019).


                                                    20
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 23 of 71




  salmon. National Public Radio summarized the breeding and cost advantages that farm-raised

  salmon have over wild caught salmon in an August 29, 2017 article:

                         Why Are Atlantic Salmon Raised In The Pacific
                         Northwest?

                         Atlantic salmon are not native to the Pacific Northwest. For
                         years, they have been bred to become easier to farm —
                         they’re more ‘highly domesticated,’ according to the
                         Washington Department of Fish and Wildlife. Most
                         commercial fish farms raise Atlantic salmon.

                         The WDFW says Atlantic salmon is a ‘favored species’ to
                         farm in cold marine waters because the species grows
                         quickly and consistently, is resistant to disease, and is
                         something people like to eat. Farmed Atlantic salmon are
                         more docile than wild fish.

                         Atlantic salmon also have been bred to more ‘efficiently turn
                         feed into flesh,’ says Michael Rust, the science adviser for
                         NOAA’s office of aquaculture.

                         What used to cost several dollars per pound to grow,
                         worldwide, now costs about $1.25, Rust says. That makes
                         for higher profits.

                         In the U.S., Washington and Maine are the two largest
                         Atlantic salmon producing states, but they’re small beans
                         compared to salmon farms in Canada, Norway and Chile.
                         Atlantic salmon today, Rust says, probably grow twice as
                         fast as when aquaculture first started. 42

         61.     Wild caught salmon is generally twice as expensive per pound as farm-raised

  salmon.

                  2.      Farm-Raised Salmon Is A Commodity Product And Prices Are
                          Correlated Across the Globe

         62.     Mowi explains that salmon production is a “commodity” business: “As in most



  42
     See https://www.npr.org/sections/thesalt/2017/08/29/546803147/why-are-atlantic-salmon-being-
  farmed-in-the-northwest (last accessed May 21, 2019).


                                                   21
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 24 of 71




  commodity industries, the producers of Atlantic salmon are experiencing large volatility in the price

  achieved for the product.”43 A report issued in 2018 by the European Union confirms this point:

                         The output of most salmonid aquaculture, and Atlantic salmon
                         in particular, is highly commoditi[z]ed i.e. there is little
                         differentiation between farms and competition is based purely
                         on price. These products, mostly head-on gutted fresh fish,
                         serve as raw material for further processing. In that situation,
                         large enterprises which can reduce costs of production through
                         economies of scale and offer the lowest price, have a
                         competitive advantage.44

  Commodity products are fungible and consumers and other purchasers have a variety of supply

  options which makes raising prices by any one supplier difficult in the absence of a conspiracy.

         63.     Furthermore, according to Grieg, salmon prices are linked across the globe, and the

  Defendants and others closely follow these prices: “[t]here are several reference prices for salmon

  available. In Norway, Fish Pool ASA provides historic price information as well as salmon derivative

  prices FCA Oslo. In the United States, Urner Barry provides reference prices for North American

  salmon in Seattle and Chilean salmon in Miami. Market prices are correlated across regions.”45

  (Emphases added.)

         64.     Mowi also recognizes that “price correlation across regional markets is generally

  strong for Atlantic salmon.”46 It further explains that arbitrage between regions is one of the factors




  43
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 33
  (last accessed May 21, 2019).
  44
    See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -Report on
  evaluation of industry dynamics opportunities and threats to industry,” at 4.
  45
    See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 40 (last
  accessed May 21, 2019).
  46
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 31
  (last accessed May 21, 2019).


                                                    22
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 25 of 71




  constraining prices for Atlantic salmon.47 Accordingly, price-fixing of salmon prices in one

  market will affect prices globally.

             65.    In fact, Mowi tracks the correlation of salmon prices globally in the normal course

  of its business.48 The company illustrates this graphically49:




             66.    This point was also recognized in a 2016 report issued by the Oslo Fish Pool (a

  salmon financial contracts exchange) and DNB Foods & Seafood (which is part of Norway’s


  47
       Id. at 32.
  48
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
  (last accessed May 21, 2019).
  49
       Id. at 33.


                                                    23
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 26 of 71




  largest financial services organization) titled “World market for salmon: pricing and currencies.”50

  The report pointed out that Norwegian farmed salmon gate prices are “strongly linked” and that

  the collusion by Defendants on those Norwegian prices directly affected prices for farmed salmon

  raised elsewhere pursuant to the “law of one price”.51

            67.     Indeed, the 2016 report noted as follows on page 7:52




            68.     The 2016 report further elaborates on the economic principle of the “law of one

  price” as it relates to the farm-raised salmon market in the Unites States:53



  50
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21, 2019).
  51
       As explained below, Mowi operates salmon farms in Chile, as well as Norway.
  52
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21, 2019).
  53
       See id.


                                                       24
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 27 of 71




                     3.      Norwegian Companies Dominate The Production Of Farm-Raised
                             Salmon And The Defendants Are The Largest Global Producers

            69.     A January 3, 2018 article in salmonbusiness.com—an industry publication—tracks

  Norway’s dominance in the salmon industry:54




  54
       See https://salmonbusiness.com/norways-market-share-shrinking/ (last accessed May 21, 2019).



                                                      25
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 28 of 71




         70.     Moreover, Norway’s salmon industry is dominated by Defendants Mowi, Leroy,

  SalMar and Grieg. According to Mowi:55




  55
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 36
  (last accessed May 21, 2019).


                                                    26
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 29 of 71




                  4.      Atlantic Salmon Production Is Highly Inelastic And The Product Is
                          Perishable

         71.     Mowi acknowledges that:

                         Due to the long production cycle and the short shelf life of the
                         fresh product (about 3 weeks), the spot price clears on the
                         basis of the overall price/quantity preference of customers. As
                         salmon is perishable and marketed fresh, all production in one
                         period has to be consumed in the same period. In the short
                         term, the production level is difficult and expensive to adjust
                         as the planning/production cycle is three years long.
                         Therefore, the supplied quantity is very inelastic in the short
                         term, while demand also shifts according to the season. This
                         has a large effect on the price volatility in the market.56

         72.     Accordingly, in the absence of coordinated conduct among producers,

  Defendants are price-takers. They are unable to reduce supply in the short term to raise prices

  unilaterally, and they must sell during a very short window while their product is fit for


  56
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
  (last accessed May 21, 2019).


                                                    27
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 30 of 71




  human consumption. These market constraints make the market more susceptible to

  collusion than markets where goods are not perishable and production levels can be rapidly

  modulated.57

                    5.      Industry Concentration Facilitates Collusion

          73.     A highly concentrated market is more susceptible to collusion and other

  anticompetitive practices than less concentrated markets.

          74.     Here, there has been significant (and rapid) consolidation of salmon farming

  operations around the globe in recent years, as Mowi reports:58




  57
     See 2017 Mowi Annual Report, http://hugin.info/209/R/2177429/840178.pdf, at 35 (“Although the market
  price of salmon is established through supply and demand for the product, in the short term, salmon producers
  are expected to be price takers. The long production cycle and a short time window available for harvesting
  leave salmon farmers with limited flexibility to manage their short-term supply.”) (last accessed May 21, 2019).
  58
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 37 (last
  accessed May 21, 2019).


                                                        28
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 31 of 71




  II.    CLASS ACTION ALLEGATIONS

         75.     Plaintiff, as specifically identified herein, also bring claims asserted in this action

  on behalf of itself and as class claims under Federal Rules of civil Procedure, Rule 23(a) and (b)(3),

  seeking damages pursuant to various the state antitrust, unfair competition, and consumer

  protection laws of the states listed below on behalf of the following classes (the State Classes, each

  of which is individually described and further defined):


                 (a)     Arizona class: All persons and entities who
                         resided in the State of Arizona who indirectly
                         purchased Farm-raised salmon and/or products
                         derived therefrom produced by any Defendant or
                         any current or former subsidiary or affiliate
                                                   29
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 32 of 71




                   thereof, or any coconspirator, during the Class
                   Period.

             (b)   Arkansas class: All persons and entities who
                   resided in the State of Arkansas who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (c)   California class: All persons and entities who
                   resided in the State of California who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (d)   District of Columbia class: All persons and
                   entities who resided in the District of Columbia
                   who indirectly purchased Farm-raised salmon
                   and/or products derived therefrom produced by
                   any Defendant or any current or former subsidiary
                   or affiliate thereof, or any co-conspirator, during
                   the Class Period.

             (e)   Florida class: All persons and entities who resided
                   in the State of Florida who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.




                                         30
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 33 of 71




             (f)   Guam class: All persons and entities who resided
                   in the Territory of Guam who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (g)   Hawaii class: All persons and entities who resided
                   in the State of Hawaii who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (h)   Iowa class: All persons and entities who resided in
                   the State of Iowa who indirectly purchased Farm-
                   raised salmon and/or products derived therefrom
                   produced by any Defendant or any current or
                   former subsidiary or affiliate thereof, or any
                   coconspirator, during the Class Period.

             (i)   Kansas class: All persons and entities who resided
                   in the State of Kansas who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (j)   Maine class: All persons and entities who resided
                   in the State of Maine who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (k)   Massachusetts class: All persons and entities who
                   resided in the State of Massachusetts who
                   indirectly purchased Farm-raised salmon and/or
                   products derived therefrom produced by any
                   Defendant or any current or former subsidiary or
                                         31
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 34 of 71




                   affiliate thereof, or any co-conspirator, during the
                   Class Period.

             (l)   Michigan class: All persons and entities who
                   resided in the State of Michigan who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (m)   Minnesota class: All persons and entities who
                   resided in the State of Minnesota who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (n)   Mississippi class: All persons and entities who
                   resided in the State of Mississippi who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (o)   Missouri class: All persons and entities who
                   resided in the State of Missouri who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any coconspirator, during the Class
                   Period.

             (p)   Nebraska class: All persons and entities who
                   resided in the State of Nebraska who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                                         32
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 35 of 71




                   thereof, or any coconspirator, during the Class
                   Period.

             (q)   Nevada class: All persons and entities who resided
                   in the State of Nevada who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (r)   New Hampshire class: All persons and entities
                   who resided in the State of New Hampshire who
                   indirectly purchased Farm-raised salmon and/or
                   products derived therefrom, produced by any
                   Defendant or any current or former subsidiary or
                   affiliate thereof, or any co-conspirator, during the
                   Class Period.

             (s)   New Mexico class: All persons and entities who
                   resided in the State of New Mexico who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom, produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any co-conspirator, during the Class
                   Period.

             (t)   New York class: All persons and entities who
                   resided in the State of New York who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, during the Class Period.

             (u)   North Carolina class: All persons and entities
                   who resided in the State of North Carolina who
                   indirectly purchased Farm-raised salmon and/or
                   products derived therefrom produced by any
                   Defendant or any current or former subsidiary or
                   affiliate thereof, or any co-conspirator, during the
                   Class Period.
                                         33
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 36 of 71




             (v)   North Dakota class: All persons and entities who
                   resided in the State of North Dakota who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any co-conspirator, during the Class
                   Period.

             (w)   Oregon class: All persons and entities who resided
                   in the State of Oregon who indirectly purchased
                   Farm-raised salmon and/or products derived
                   therefrom produced by any Defendant or any
                   current or former subsidiary or affiliate thereof, or
                   any coconspirator, during the Class Period.

             (x)   Rhode Island class: All persons and entities who
                   resided in the State of Rhode Island who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any co-conspirator, during the Class
                   Period.

             (y)   South Carolina class: All persons and entities
                   who resided in the State of South Carolina who
                   indirectly purchased Farm-raised salmon and/or
                   products derived therefrom produced by any
                   Defendant or any current or former subsidiary or
                   affiliate thereof, or any co-conspirator, during the
                   Class Period.

             (z)   South Dakota class: All persons and entities who
                   resided in the State of South Dakota who indirectly
                   purchased Farm-raised salmon and/or products
                   derived therefrom produced by any Defendant or
                   any current or former subsidiary or affiliate
                   thereof, or any co-conspirator, during the Class
                   Period.


                                         34
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 37 of 71




             (aa)   Tennessee class: All persons and entities who
                    resided in the State of Tennessee who indirectly
                    purchased Farm-raised salmon and/or products
                    derived therefrom produced by any Defendant or
                    any current or former subsidiary or affiliate
                    thereof, or any coconspirator, during the Class
                    Period.

             (bb)   Utah class: All persons and entities who resided in
                    the State of Utah who indirectly purchased Farm-
                    raised salmon and/or products derived therefrom
                    produced by any Defendant or any current or
                    former subsidiary or affiliate thereof, or any
                    coconspirator, during the Class Period.

             (cc)   Vermont class: All persons and entities who
                    resided in the State of Vermont who indirectly
                    purchased Farm-raised salmon and/or products
                    derived therefrom produced by any Defendant or
                    any current or former subsidiary or affiliate
                    thereof, or any coconspirator, during the Class
                    Period.

             (dd)   Virginia class: All persons and entities who
                    resided in the State of Virginia who indirectly
                    purchased Farm-raised salmon and/or products
                    derived therefrom produced by any Defendant or
                    any current or former subsidiary or affiliate
                    thereof, or any coconspirator, during the Class
                    Period.

             (ee)   West Virginia class: All persons and entities who
                    resided in the State of West Virginia who
                    indirectly purchased Farm-raised salmon and/or
                    products derived therefrom produced by any
                    Defendant or any current or former subsidiary or
                    affiliate thereof, or any co-conspirator, during the
                    Class Period.



                                          35
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 38 of 71




                 (ff)      Wisconsin class: All persons and entities who
                           resided in the State of Wisconsin who indirectly
                           purchased Farm-raised salmon and/or products
                           derived therefrom produced by any Defendant or
                           any current or former subsidiary or affiliate
                           thereof, or any coconspirator, during the Class
                           Period. The State Classes are collectively referred
                           to herein as the “Classes” unless otherwise
                           indicated.

         76.     Excluded from each of the Classes are Defendants, their parent companies,

  subsidiaries and affiliates, any co-conspirators, federal governmental entities and instrumentalities

  of the federal government, states and their subdivisions, agencies and instrumentalities, all judges

  assigned to this matter, all jurors in this matter, and all persons and entities who only purchased

  Farm-raised salmon and/or products derived therefrom directly.

         77.     Each of the Classes is so numerous that joinder of all members would be

  impracticable. While Plaintiffs do not know the exact number of members of each of the Classes,

  Plaintiffs believe there are at least thousands of members in each of the Classes.

         78.     Common questions of law and fact exist as to all members of each of the Classes.

  This is particularly true given the nature of Defendants’ conspiracy, which was generally

  applicable to all members of each of the Classes, thereby making appropriate relief with respect to

  each Class as a whole. Such questions of law and fact common to the Classes include, but are not

  limited to:

                        (a) Whether the Defendants and their co-conspirators engaged
                            in a combination and conspiracy to fix, raise, maintain or
                            stabilize the prices of Farm-raised salmon sold in the
                            United States and in each of the States alleged herein;

                        (b) The identity of the participants of the alleged conspiracy;

                        (c) The duration of the alleged conspiracy and the acts carried
                            out by Defendants and their co-conspirators in furtherance

                                                     36
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 39 of 71




                         of the conspiracy;

                     (d) Whether Defendants’ alleged conduct violated various state
                         antitrust and restraint of trade laws;

                     (e) Whether Defendants’ alleged conduct violated various state
                         consumer protection and unfair competition laws;

                     (f) Whether the conduct of Defendants and co-conspirators, as
                         alleged in this Complaint, caused injury to the business or
                         property of Plaintiffs and the members of the Classes;

                     (g) The effect of Defendants’ alleged conduct on the prices of
                         Farm-raised salmon sold in the United States during the
                         Class Period; and

                     (h) The appropriate relief for the Classes, including injunctive
                         and equitable relief.

         79.     Plaintiff’s claims are typical of the claims of the members of the respective Classes

  Plaintiff seeks to represent, and Plaintiff will fairly and adequately protect the interests of the

  respective classes Plaintiff seeks to represent. Plaintiff and all members of the Classes that Plaintiff

  seeks to represent were similarly affected by Defendants’ wrongful conduct in that they paid

  artificially inflated prices for Farm-raised salmon and/or products derived therefrom purchased

  indirectly from the Defendants and/or their co-conspirators.

         80.     Plaintiff’s claims arise out of the same common course of conduct giving rise to the

  claims of the other members of each of the Classes that each Plaintiff seeks to represent. Plaintiff’s

  interests are coincident with, and not antagonistic to, those of the other members of the respective

  Classes that plaintiff seeks to represent. Plaintiff is represented by counsel who are competent and

  experienced in the prosecution of antitrust and class action litigation.

         81.     The questions of law and fact common to the members of each of the Classes

  predominate over any questions affecting only individual members, including legal and factual

  issues relating to liability and damages.

                                                    37
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 40 of 71




         82.     Class action treatment is a superior method for the fair and efficient adjudication of

  the controversy, in that, among other things, such treatment will permit a large number of similarly

  situated persons to prosecute their common claims in a single forum simultaneously, efficiently

  and without the unnecessary duplication of evidence, effort and expense that numerous individual

  actions would engender. The benefits of proceeding through the class mechanism, including

  providing injured persons or entities with a method for obtaining redress for claims that it might

  not be practicable to pursue individually, substantially outweigh any difficulties that may arise in

  management of this class action.

         83.     The prosecution of separate actions by individual members of the Classes would

  create a risk of inconsistent or varying adjudications, establishing incompatible standards of

  conduct for Defendants.

  III.   INTERSTATE AND INTRASTATE TRADE AND COMMERCE

         84.     Hundreds of millions of dollars of transactions in farm-raised salmon and products

  derived therefrom are entered into each year in interstate commerce in the United States and the

  payments for those transactions flowed in interstate commerce.

         85.     Defendants’ manipulation of the market had a direct, substantial, and foreseeable

  impact on interstate commerce in the United States.

         86.     Defendants intentionally targeted their unlawful conduct to affect commerce,

  including interstate commerce within the United States, by combining, conspiring, and/or agreeing

  to fix, maintain, stabilize, and/or artificially inflate prices for farm-raised salmon and products

  derived therefrom.

         87.     Defendants’ unlawful conduct has a direct and adverse impact on competition in

  the United States. Absent Defendants’ combination, conspiracy, and/or agreement to manipulate

  the market for the sale of local television advertising, the prices of local television advertising
                                                   38
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 41 of 71




  would have been determined by a competitive, efficient market.

         88.    Defendants’ unlawful conduct described herein caused inflated prices for farm-

  raised salmon and products derived therefrom also had substantial intrastate effects.

  IV.    PLAINTIFF AND THE CLASS SUFFERED ANTITRUST INJURY

         89.    Defendants’ antitrust conspiracy had the following effects, among others:

                 (a) Price competition has been restrained or eliminated with respect to the
                     pricing of farm-raised salmon and products derived therefrom;

                 (b) The prices of farm-raised salmon and products derived therefrom have
                     been fixed, raised, maintained, or stabilized at artificially inflated
                     levels;

                 (c) Plaintiff and the Classes have paid higher prices for farm-raised salmon
                     and products derived therefrom as a direct, foreseeable and proximate
                     result of Defendants’ conduct;

                 (d) Purchasers of farm-raised salmon and products derived therefrom have
                     been deprived of the benefits of free and open competition; and

                 (e) Purchasers of farm-raised salmon and products derived therefrom paid
                     artificially inflated prices.

         90.    The purpose of the conspiratorial and unlawful conduct of Defendants and their co-

  conspirators was to fix, raise, stabilize and/or maintain the price of farm-raised salmon and

  products derived therefrom.

         91.    The precise amount of the overcharge impacting the prices of farm-raised salmon

  and products derived therefrom paid by Plaintiff and the Class can be measured and quantified

  using well-accepted models.

         92.    By reason of the alleged violations of the antitrust laws, Plaintiff and the members

  of the Class have sustained injury to their businesses or property, having paid higher prices for

  farm-raised salmon and products derived therefrom than they would have paid in the absence of

  Defendants’ illegal contract, combination, or conspiracy and, as a result, have suffered damages


                                                 39
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 42 of 71




  in an amount presently undetermined. This is an antitrust injury of the type that the antitrust laws

  were meant to punish and prevent.

                                        CAUSES OF ACTION

                                        COUNT I
          Violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3)
                 (Conspiracy in Restraint of Trade – Injunctive Relief)

         93.      Plaintiff repeats the allegations set forth in paragraphs 1-92 above as if fully set

  forth herein.

         94.      From at least July 1, 2015 until the effects of their unlawful conduct cease,

  Defendants and their co-conspirators entered into and engaged in a contract, combination, or

  conspiracy with regards to farm-raised salmon and products derived therefrom in unreasonable

  restraint of trade in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

         95.      The contract, combination or conspiracy consisted of an agreement among the

  Defendants and their co-conspirators to fix, raise, stabilize or maintain at artificially high levels

  the prices they charged for farm-raised salmon and products derived therefrom in the United States

  and elsewhere.

         96.      In formulating and effectuating this conspiracy, Defendants and their co-

  conspirators did those things that they combined and conspired to do, including:

                         (a)     exchanging competitively sensitive information
                         among themselves, with the aim to fix, increase, maintain, or
                         stabilize prices of farm-raised salmon and products derived
                         therefrom in the United States and elsewhere;

                         (b)     participating in meetings and conversations among
                         themselves during which they agreed to charge prices at
                         certain levels, and otherwise to fix, increase, maintain, or
                         stabilize prices of farm-raised salmon and products derived
                         therefrom in the United States and elsewhere;

                         (c)   participating in meetings and conversations among
                         themselves to implement, adhere, and police the agreements

                                                   40
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 43 of 71




                           they reached.

                           (d)    engaging in conduct designed to raise and stabilize the
                           prices of farm-raised salmon sold on the spot market and
                           pursuant to contracts.

          97.       Defendants and their co-conspirators engaged in the actions described above for the

  purpose of carrying out their unlawful agreements to fix, maintain, raise, or stabilize prices of

  farm-raised salmon and products derived therefrom.

          98.       Defendants’ conspiracy had the following effects, among others:

                           (a)   Price competition in the market for farm-raised
                           salmon and products derived therefrom has been restrained,
                           suppressed, and/or eliminated;

                           (b)     Prices for farm-raised salmon and products derived
                           therefrom provided by Defendants and their co-conspirators
                           have been fixed, raised, maintained, and stabilized at
                           artificially high, non-competitive levels throughout the
                           United States and elsewhere; and

                           (c)    Plaintiff and members of the Class who purchased
                           farm-raised salmon and products derived therefrom from
                           Defendants and their co-conspirators have been deprived of
                           the benefits of free and open competition.

          99.       Plaintiff and members of the Class have been injured and will continue to be injured

  in their business and property by paying more for farm-raised salmon and products derived

  therefrom purchased from Defendants and their co-conspirators than they would have paid and

  will pay in the absence of the conspiracy.

          100.      The alleged contract, combination, or conspiracy is a per se violation of the federal

  antitrust laws.

          101.      Plaintiff and members of the Class are entitled to an injunction against Defendants,

  preventing and restraining the violations alleged herein.




                                                     41
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 44 of 71




                                    STATE DAMAGES CLAIMS
                                             COUNT II
                                  (Alabama Code §§ 6-5-60 et seq.)
                                  (On Behalf of the Alabama Class)

           102.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           103.   By reason of the conduct alleged herein, Defendants violated Alabama Code §§ 6-

  5-60 et seq.

           104.   Title 6 of the Alabama Code regulates civil practice. Chapter 5 Article 5 thereof

  generally prohibits unlawful trusts, combines, or monopolies. Alabama Code §§ 6-5-60 et seq.

           105.   Alabama Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Alabama during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           106.   Under Alabama law, indirect purchasers have standing to maintain an action under

  the antitrust provisions of the Alabama Code based on the facts alleged in this Complaint. Alabama

  Code §§ 6-5-60 et seq.

           107.   Defendants combined, contracted, understood and agreed in the market for farm-

  raised salmon and/or products derived therefrom in an unlawful manner, with the effect of

  restraining trade, increasing the price of farm-raised salmon and/or products derived therefrom and

  hindering competition in the sale of farm-raised salmon and/or products derived therefrom, in

  violation of Alabama Code §§ 6-5-60 et seq.

           108.   Defendants’ farm-raised salmon and/or products derived therefrom were sold

  throughout the State of Alabama. During the Class Period, Defendants’ illegal conduct

  substantially affected Alabama commerce.

           109.   Members of the Alabama Class were injured and are threatened with injury with

                                                   42
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 45 of 71




  respect to purchases of farm-raised salmon and/or products derived therefrom in Alabama in that

  they paid and will pay supra- competitive prices for farm-raised salmon and/or products derived

  therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief available

  under Alabama Code §§ 6-5-60 et seq.

                                           COUNT III
                               (Arizona Rev. Stat. §§ 44-1401 et seq.)
                                 (On Behalf of the Arizona Class)

           110.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           111.   By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

  Stat. § 44-1401, et seq.

           112.   Arizona Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Arizona during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           113.   Defendants entered into a contract, combination, or conspiracy between two or

  more persons in restraint of trade or commerce in the farm-raised salmon and/or products derived

  therefrom market, a substantial part of which occurred within Arizona.

           114.   Defendants’ violations of Arizona law were flagrant.

           115.   Defendants’ unlawful conduct substantially affected Arizona’s trade and

  commerce.

           116.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

  Arizona Class have been injured in their business or property and are threatened with further injury

  in that they paid and will pay supra-competitive prices for farm-raised salmon and/or products

  derived therefrom due to Defendants’ unlawful conduct.


                                                   43
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 46 of 71




           117.   By reason of the foregoing, members of the Arizona Class are entitled to seek all

  forms of relief available under Arizona Revised Stat. § 44-1401, et seq.

                                            COUNT IV
                    (California Business and Professions Code §§ 16720, 16750)
                                (On Behalf of the California Class)

           118.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           119.   By reason of the conduct alleged herein, Defendants have violated California Bus.

  & Prof. Code §§ 16700, et seq. and California’s Unfair Competition Law, Cal. Bus. & Prof. Code

  §§ 17200, et seq.

           120.   California Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of California during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           121.   Defendants entered into and engaged in a continuing unlawful trust in restraint of

  the trade and commerce as alleged herein in violation of California Bus. & Prof. Code §§ 16700,

  16720, et seq. In order to maintain the price of farm-raised salmon and/or products derived

  therefrom at supra-competitive levels at the California Class’s expense, Defendants have

  combined and conspired to restrain and exclude competition in the Relevant Market.

           122.   Defendants’ anticompetitive conduct was knowing and willful and constitutes a

  flagrant violation of Section §§ 16700, et seq.

           123.   There is no pro-competitive justification for this anticompetitive conduct that

  outweighs its anticompetitive effects. Any possible pro-competitive benefits for such conduct

  could have been obtained by less restrictive alternatives.

           124.   Defendants’ anticompetitive conduct injured, and continues to injure members of


                                                       44
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 47 of 71




  the California Class in their business or property in that they paid and will pay supra-competitive

  prices for farm-raised salmon and/or products derived therefrom due to Defendants’

  anticompetitive conduct.

         125.    Injury to members of the California Class was a direct, foreseeable, and proximate

  result of Defendants’ anticompetitive conduct.

         126.    As a result of Defendants’ violation of Section 16700, et seq., the California Class

  seeks treble damages and the costs of suit, including reasonable attorneys’ fees, pursuant to Section

  16750(a).

                                           COUNT V
                       (District of Columbia Code Ann. §§ 28-4501 et seq.)
                          (On Behalf of the District of Columbia Class)

         127.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         128.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of Trade)

  is to “promote the unhampered freedom of commerce and industry throughout the District of

  Columbia by prohibiting restraints of trade and monopolistic practices.”

         129.    District of Columbia Class members purchased farm-raised salmon and/or products

  derived therefrom within the District of Columbia during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would

  have been lower.

         130.    Under District of Columbia law, indirect purchasers have standing to maintain an

  action under the antitrust provisions of the District of Columbia Code based on the facts alleged

  in this Complaint, because “any indirect purchaser in the chain of manufacture, production or

  distribution of goods…shall be deemed to be injured within the meaning of this chapter.” D.C.

  Code 28-4509(a).


                                                   45
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 48 of 71




         131.       Defendants contracted, combined or conspired to act in restraint of trade within the

  District of Columbia, in violation of D.C. Code § 28-4501, et seq.

         132.       Members of the District of Columbia Class were injured and are threatened with

  further injury with respect to purchases of farm-raised salmon and/or products derived therefrom

  in the District of Columbia in that they paid and will pay supra-competitive prices for farm-raised

  salmon and/or products derived therefrom due to Defendants’ unlawful conduct, and are entitled

  to all forms of relief, including actual damages, treble damages, and interest, reasonable attorneys’

  fees and costs.

                                              COUNT VI
                                       (Iowa Code §§ 553.1 et seq.)
                                      (On Behalf of the Iowa Class)

         133.       The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         134.       The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

  monopolistic practices.” Iowa Code § 553.2.

         135.       Iowa Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Iowa during the Class Period. But for Defendants’ conduct set forth

  herein, the price of farm-raised salmon and/or products derived therefrom would have been lower.

         136.       Defendants contracted, combined or conspired to restrain trade in the market for

  farm-raised salmon and/or products derived therefrom, a substantial part of which occurred in

  Iowa, for the purpose of excluding competition or controlling, fixing or maintaining prices for

  farm-raised salmon and/or products derived therefrom, in violation of Iowa Code § 553.1, et seq.

         137.       Defendants’ violations of Iowa law were willful or flagrant.

         138.       Defendants’ unlawful conduct substantially affected Iowa’s trade and commerce.

         139.       Members of the Iowa Class were injured and are threatened with further injury with


                                                     46
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 49 of 71




  respect to purchases of farm-raised salmon and/or products derived therefrom in Iowa in that they

  paid and will pay supra- competitive prices for farm-raised salmon and/or products derived

  therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief, including

  actual damages, exemplary damages for willful conduct, reasonable attorneys’ fees and costs, and

  injunctive relief.

                                            COUNT VII
                                 (Kansas Stat. Ann §§ 50-101 et seq.)
                                   (On Behalf of the Kansas Class)

           140.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           141.   The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia, “tend

  to prevent full and free competition in the importation, transportation or sale of articles imported

  into this state.” Kan. Stat. Ann. § 50-112.

           142.   Kansas Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Kansas during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           143.   Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

  maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

           144.   Defendants combined capital, skill or acts for the purposes of creating restrictions

  in trade or commerce of farm-raised salmon and/or products derived therefrom, increasing the

  price of farm-raised salmon and/or products derived therefrom, preventing competition in the sale

  of farm-raised salmon and/or products derived therefrom, or binding themselves not to sell farm-

  raised salmon and/or products derived therefrom, in a manner that established the price of farm-

  raised salmon and/or products derived therefrom and precluded free and unrestricted competition


                                                   47
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 50 of 71




  among themselves in the sale of farm-raised salmon and/or products derived therefrom, in

  violation of Kan. Stat. Ann. § 50-101, et seq.

           145.   Defendants’ unlawful conduct substantially affected Kansas’s trade and commerce.

           146.   Members of the Kansas Class were injured and will continue to be injured with

  respect to purchases of farm-raised salmon and/or products derived therefrom in Kansas in that

  they paid and will pay supra- competitive prices for farm-raised salmon and/or products derived

  therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief, including

  actual damages, reasonable attorneys’ fees and costs, and injunctive relief.

                                         COUNT VIII
                        (Michigan Compiled Laws Ann. §§ 445.771 et seq.)
                                (On Behalf of the Michigan Class)

           147.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           148.   The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations, and

  conspiracies in restraint of trade or commerce…[and] to provide remedies, fines, and penalties for

  violations of this act.” Mich. Act 274 of 1984.

           149.   Michigan Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Michigan during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           150.   Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

  maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. § 452.778(2).

           151.   Defendants contracted, combined, or conspired, a substantial part of which occurred

  in Michigan, to restrain trade or commerce in the market for farm-raised salmon and/or products

  derived therefrom, in violation of Mich. Comp. Laws § 445.772, et seq.


                                                    48
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 51 of 71




           152.   Defendants’ unlawful conduct substantially affected Michigan’s trade and

  commerce.

           153.   Members of the Michigan Class were injured and are threatened with injury with

  respect to purchases of farm-raised salmon and/or products derived therefrom in Michigan in that

  they paid and will pay supra- competitive prices for farm-raised salmon and/or products derived

  therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief, including

  actual damages, treble damages for flagrant violations, interest, costs, reasonable attorneys’ fees,

  and injunctive or other appropriate equitable relief.

                                           COUNT IX
                              (Minnesota Ann. Stat. §§ 325D.49 et seq.)
                                (On Behalf of the Minnesota Class)

           154.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           155.   The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

  or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

  contract, combination or conspiracy, wherever created, formed or entered into; whenever any of

  these affect Minnesota trade or commerce.

           156.   Minnesota Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Minnesota during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           157.   Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

  maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

           158.   Defendants contracted, combined or conspired in unreasonable restraint of trade or

  commerce in the market for farm-raised salmon and/or products derived therefrom within the


                                                   49
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 52 of 71




  intrastate commerce of and outside of Minnesota; established, maintained, used or attempted to

  establish, maintain or use monopoly power over the trade or commerce in the market for farm-

  raised salmon and/or products derived therefrom within the intrastate commerce of and outside of

  Minnesota; in violation of Minn. Stat.§ 325D.49, et seq.

           159.   Defendants’ unlawful conduct substantially affected Minnesota’s trade and

  commerce.

           160.   As a direct and proximate result of Defendants’ unlawful conduct, the members of

  the Minnesota Class have been injured in their business or property and are threatened with further

  injury in that they paid and will pay supra-competitive prices for farm-raised salmon and/or

  products derived therefrom due to Defendants’ unlawful conduct

           161.   By reason of the foregoing, the Minnesota Class is entitled to seek all forms of relief

  available under Minnesota Stat. §§ 325D.49, et seq.

                                             COUNT X
                              (Mississippi Code Ann. §§ 75-21-1 et seq.)
                                (On Behalf of the Mississippi Class)

           162.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           163.   Title 75 of the Mississippi Code regulates trade, commerce and investments.

  Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

  the aim that “trusts and combines may be suppressed, and the benefits arising from competition in

  business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.

           164.   Mississippi Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Mississippi during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.


                                                    50
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 53 of 71




         165.    Trusts are combinations, contracts, understandings or agreements, express or

  implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

  increasing the price or output of a commodity, or hindering competition in the production or sale

  of a commodity. Miss. Code Ann. § 75-21-1.

         166.    Under Mississippi law, indirect purchasers have standing to maintain an action

  under the antitrust provisions of the Mississippi Code based on the facts alleged in this Complaint.

  Miss. Code Ann. § 75-21-9.

         167.    Defendants combined, contracted, understood and agreed in the market for farm-

  raised salmon and/or products derived therefrom in a manner inimical to public welfare, with the

  effect of restraining trade, increasing the price of farm-raised salmon and/or products derived

  therefrom and hindering competition in the sale of farm-raised salmon and/or products derived

  therefrom, in violation of Miss. Code Ann. § 75-21-1(a), et seq. 270.

         168.    Defendants’ farm-raised salmon and/or products derived therefrom sold in stores

  throughout the State of Mississippi. During the Class Period, Defendants’ illegal conduct

  substantially affected Mississippi commerce.

         169.    Members of the Mississippi Class were injured and are threatened with injury with

  respect to purchases of farm-raised salmon and/or products derived therefrom in Mississippi in

  that they paid and will pay supra-competitive prices for farm-raised salmon and/or products

  derived therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief

  available under Miss. Code Ann. § 75-21-21, et seq.

                                           COUNT XI
                               (Nebraska Rev. Stat. §§ 59-801 et seq.)
                                 (On Behalf of the Nebraska Class)

         170.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.


                                                  51
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 54 of 71




            171.   Chapter 59 of the Nebraska Revised Statute generally governs business and trade

  practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust violations

  such as restraints of trade.

            172.   Nebraska Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Nebraska during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

            173.   Under Nebraska law, indirect purchasers have standing to maintain an action under

  the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

            174.   Defendants contracted, combined or conspired in restraint of trade or commerce of

  farm-raised salmon and/or products derived therefrom within the intrastate commerce of Nebraska,

  through agreements to fix prices, and otherwise control trade, in violation of Neb. Rev. Stat. § 59-

  801, et seq.

            175.   Defendants’ unlawful conduct substantially affected Nebraska’s trade and

  commerce.

            176.   Members of the Nebraska Class were injured and will continue to be injured with

  respect to purchases of farm-raised salmon and/or products derived therefrom in Nebraska in that

  they paid and will pay supra- competitive prices for farm-raised salmon and/or products derived

  therefrom due to Defendants’ unlawful conduct, and are entitled to all forms of relief, including

  actual damages or liquidated damages in an amount which bears a reasonable relation to the actual

  damages which have been sustained, as well as reasonable attorneys’ fees, costs, and injunctive

  relief.




                                                   52
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 55 of 71




                                           COUNT XII
                            (Nevada Rev. Stat. Ann. §§ 598A.010 et seq.)
                                 (On Behalf of the Nevada Class)

           177.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           178.   The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

  competitive production and sale of commodities…is necessary to the economic well-being of the

  citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

           179.   Nevada Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Nevada during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           180.   The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

  preserve and protect the free, open and competitive market, and to penalize all persons engaged in

  anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia, price

  fixing, and division of markets. Nev. Rev. Stat. Ann. § 598A.060.

           181.   Under Nevada law, indirect purchasers have standing to maintain an action under

  NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. §598A.210(2).

           182.   Defendants fixed prices by agreeing to establish prices for farm-raised salmon

  and/or products derived therefrom in Nevada, and within the intrastate commerce of Nevada,

  constituting a contract, combination or conspiracy in restraint of trade in violation of Nev. Rev.

  Stat. Ann. § 598A, et seq.

           183.   Defendants’ unlawful conduct substantially affected Nevada’s trade and commerce.

           184.   Members of the Nevada Class were injured and are threatened with injury with

  respect to purchases of farm-raised salmon and/or products derived therefrom in Nevada in that at



                                                   53
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 56 of 71




  least thousands of sales of Defendants’ farm-raised salmon and/or products derived therefrom took

  place in Nevada, purchased by Nevada consumers at supra-competitive prices caused by

  Defendants’ conduct.

          185.     Accordingly, members of the Nevada Class are entitled to all forms of relief,

  including actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                                            COUNT XIII
                              (New Hampshire Rev. Stat. §§ 356:1 et seq.)
                               (On Behalf of the New Hampshire Class)

          186.     The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

          187.     Title XXXI of the New Hampshire Statutes generally governs trade and commerce.

  Chapter 356 thereof governs combinations and monopolies and prohibits restraints of trade. N.H.

  Rev. Stat. Ann. §§ 356:2, 3.

          188.     New Hampshire Class members purchased farm-raised salmon and/or products

  derived therefrom within the State of New Hampshire during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would

  have been lower.

          189.     Under New Hampshire law, indirect purchasers have standing to maintain an action

  based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

          190.     Defendants fixed, controlled or maintained prices for farm-raised salmon and/or

  products derived therefrom, constituting a contract, combination or conspiracy in restraint of trade,

  a substantial part of which occurred in New Hampshire, in violation of N.H. Rev. Stat. Ann. §

  356:1, et seq.

          191.     Members of the New Hampshire Class were injured and are threatened with injury

  with respect to purchases of farm-raised salmon and/or products derived therefrom in New


                                                       54
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 57 of 71




  Hampshire in that they paid more and will continue to pay more for farm-raised salmon and/or

  products derived therefrom than they otherwise would in the absence of Defendants’ unlawful

  conduct, and are entitled to all forms of relief, including actual damages sustained, treble damages

  for willful or flagrant violations, reasonable attorneys’ fees, costs, and injunctive relief.

                                           COUNT XIV
                              (New Mexico Stat. Ann. §§ 57-1-1 et seq.)
                                (On Behalf of the New Mexico Class)

         192.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         193.    The New Mexico Antitrust Act aims to prohibit restraints of trade and monopolistic

  practices. N.M. Stat. Ann. 57-1-15.

         194.    New Mexico Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of New Mexico during the Class Period. But for Defendants’ conduct

  set forth herein, the price of farm-raised salmon and/or products derived therefrom would have

  been lower.

         195.    Under New Mexico law, indirect purchasers have standing to maintain an action

  based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

         196.    Defendants contracted, agreed, combined or conspired to restrain trade for farm-

  raised salmon and/or products derived therefrom within the intrastate commerce of New Mexico,

  in violation of N.M. Stat. Ann. § 57-1-1, et seq.

         197.    Defendants’ unlawful conduct substantially affected New Mexico’s trade and

  commerce.

         198.    Members of the New Mexico Class were injured and will continue to be injured

  with respect to purchases of farm-raised salmon and/or products derived therefrom in New Mexico

  in that they paid more and will continue to pay more for farm-raised salmon and/or products


                                                    55
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 58 of 71




  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct, and

  are entitled to all forms of relief, including actual damages, treble damages, reasonable attorneys’

  fees, costs, and injunctive relief.

                                         COUNT XV
                  (The Donnelly Act, New York General Bus. Law §§ 340 et seq.)
                               (On Behalf of the New York Class)

           199.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           200.   Article 22 of the New York General Business Law general prohibits monopolies

  and contracts or agreements in restraint of trade, with the policy of encouraging competition or the

  free exercise of any activity in the conduct of any business, trade or commerce in New York. N.Y.

  Gen. Bus. Law § 340(1).

           201.   New York Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of New York during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           202.   Under New York law, indirect purchasers have standing to maintain an action based

  on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

           203.   Defendants restrained competition in the free exercise of the conduct of the business

  of farm-raised salmon and/or products derived therefrom within the intrastate commerce of New

  York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

           204.   Defendants’ unlawful conduct substantially affected New York’s trade and

  commerce.

           205.   Members of the New York Class were injured and are threatened with further injury

  with respect to purchases of farm-raised salmon and/or products derived therefrom in New York


                                                   56
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 59 of 71




  in that they paid more and will continue to pay more for farm-raised salmon and/or products

  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct, and

  are entitled to all forms of relief, including actual damages, treble damages, costs not exceeding

  $10,000, and reasonable attorneys’ fees.

                                         COUNT XVI
                          (North Carolina General Stat. §§ 75-1 et seq.)
                            (On Behalf of the North Carolina Class)

         206.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         207.    By reason of the conduct alleged herein, Defendants have violated N.C. Gen. Stat.

  § 75-1.1, et seq.

         208.    North Carolina class members purchased farm-raised salmon and/or products

  derived therefrom within the State of North Carolina during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would

  have been lower.

         209.    Defendants entered into a contract or combination in the form of trust or otherwise,

  or conspiracy in restraint of trade or commerce in the farm-raised salmon and/or products derived

  therefrom market, a substantial part of which occurred within North Carolina.

         210.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

  of commerce within the State of North Carolina.

         211.    Defendants trade practices are and have been immoral, unethical, unscrupulous, and

  substantially injurious to consumers.

         212.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

  material misrepresentations to members of the North Carolina class.

         213.    Defendants’ unlawful conduct substantially affected North Carolina’s trade and


                                                  57
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 60 of 71




  commerce.

         214.    As a direct and proximate result of Defendants’ unlawful conduct, members of the

  North Carolina Class have been injured in their business or property and are threatened with further

  injury in that they paid more and will continue to pay more for farm-raised salmon and/or products

  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct.

         215.    By reason of the foregoing, members of the North Carolina Class are entitled to

  seek all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

                                         COUNT XVII
                        (North Dakota Century Code §§ 51-08.1-01 et seq.)
                              (On Behalf of the North Dakota Class)

         216.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         217.    The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

  monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

         218.    North Dakota class members purchased farm-raised salmon and/or products derived

  therefrom within the State of North Dakota during the Class Period. But for Defendants’ conduct

  set forth herein, the price of farm-raised salmon and/or products derived therefrom would have

  been lower.

         219.    Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

  standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code § 51-

  08.1-08.

         220.    Defendants contracted, combined or conspired in restraint of in the market for farm-

  raised salmon and/or products derived therefrom, a substantial part of which occurred within North

  Dakota, for the purposes of excluding competition or controlling, fixing or maintaining prices for

  farm-raised salmon and/or products derived therefrom, in violation of N.D. Cent. Code §§ 51-


                                                  58
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 61 of 71




  08.1-02, 03.

           221.   Defendants’ violations of North Dakota law were flagrant.

           222.   Defendants’ unlawful conduct substantially affected North Dakota’s trade and

  commerce.

           223.   Members of the North Dakota Class were injured and will continue to be injured

  with respect to purchases in North Dakota in that they paid more and will continue to pay more for

  farm-raised salmon and/or products derived therefrom than they otherwise would in the absence

  of Defendants’ unlawful conduct, and are entitled to all forms of relief, including actual damages,

  treble damages for flagrant violations, costs, reasonable attorneys’ fees, and injunctive or other

  equitable relief.

                                         COUNT XVIII
                            (Oregon Revised Statutes §§ 646.705 et seq.)
                                 (On Behalf of the Oregon Class)

           224.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           225.   Chapter 646 of the Oregon Revised Statutes generally governs business and trade

  practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

  policy to “encourage free and open competition in the interest of the general welfare and economy

  of the state.” Or. Rev. Stat. § 646.715.

           226.   Oregon Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Oregon during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           227.   Under Oregon law, indirect purchasers have standing under the antitrust provisions

  of the Oregon Revised Statutes to maintain an action based on the facts alleged in this Complaint.


                                                   59
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 62 of 71




  Or. Rev. Stat. § 646.780(1)(a).

         228.    Defendants contracted, combined, or conspired in restraint of trade or commerce of

  farm-raised salmon and/or products derived therefrom, a substantial part of which occurred within

  Oregon, in violation of Or. Rev. Stat. § 646.705, et seq.

         229.    Defendants’ unlawful conduct substantially affected Oregon’s trade and commerce.

         230.    Members of the Oregon Class were injured with respect to purchases of farm-raised

  salmon and/or products derived therefrom within the intrastate commerce of Oregon, or

  alternatively to interstate commerce involving actual or threatened injury to persons located in

  Oregon, in that they paid more and will continue to pay more for farm-raised salmon and/or

  products derived therefrom than they otherwise would in the absence of Defendants’ unlawful

  conduct.

         231.    Members of the Oregon Class are entitled to all forms of relief, including actual

  damages, treble damages, reasonable attorneys’ fees, expert witness fees and investigative costs,

  and injunctive relief.

                                         COUNT XIX
             (Rhode Island Antitrust Act, Rhode Island Gen. Law §§ 6-36-1 et seq.)
                            (On Behalf of the Rhode Island Class)

         232.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         233.    The Rhode Island Antitrust Act aims to promote the unhampered growth of

  commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

  that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36- 2(a)(2).

         234.    Rhode Island Class members purchased farm-raised salmon and/or products

  derived therefrom within the State of Rhode Island during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would


                                                  60
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 63 of 71




  have been lower.

         235.    Under the Rhode Island Antitrust Act, as of July 15, 2013, indirect purchasers have

  standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws § 6-

  36-11(a).

         236.    Defendants contracted, combined and conspired in restraint of trade of farm-raised

  salmon and/or products derived therefrom within the intrastate commerce of Rhode Island, for the

  purpose of excluding competition or controlling, fixing or maintaining prices within the intrastate

  commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

         237.    Members of the Rhode Island Class were injured and will continue to be injured

  with respect to purchases of farm-raised salmon and/or products derived therefrom in Rhode Island

  in that they paid more and will continue to pay more for farm-raised salmon and/or products

  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct, and

  are entitled to all forms of relief, including actual damages, treble damages, reasonable costs,

  reasonable attorneys’ fees, and injunctive relief.

                                          COUNT XX
                         (South Dakota Codified Laws §§ 37-1-3.1 et seq.)
                              (On Behalf of the South Dakota Class)

         238.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         239.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

  monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

         240.    South Dakota Class members purchased farm-raised salmon and/or products

  derived therefrom within the State of South Dakota during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would

  have been lower.


                                                   61
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 64 of 71




           241.   Under South Dakota law, indirect purchasers have standing under the antitrust

  provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

  this Complaint. S.D. Codified Laws § 37-1-33.

           242.   Defendants contracted, combined or conspired in restraint of trade or commerce of

  farm-raised salmon and/or products derived therefrom within the intrastate commerce of South

  Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

           243.   Defendants’ unlawful conduct substantially affected South Dakota’s trade and

  commerce.

           244.   Members of the South Dakota Class were injured and will continue to be injured

  with respect to purchases of farm-raised salmon and/or products derived therefrom in South

  Dakota in that they paid more and will continue to pay more for farm-raised salmon and/or

  products derived therefrom than they otherwise would in the absence of Defendants’ unlawful

  conduct, and are entitled to all forms of relief, including actual damages, treble damages, taxable

  costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                           COUNT XXI
                             (Tennessee Code Ann. §§ 47-25-101 et seq.)
                                 (On Behalf of the Tennessee Class)

           245.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           246.   By reason of the conduct alleged herein, Defendants have violated Tennessee Code

  Ann. §§ 47-25 101, et seq.

           247.   Tennessee Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Tennessee during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.


                                                   62
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 65 of 71




         248.     Defendants have entered into arrangements, contracts, agreements, trusts, or

  combinations with persons or corporations designed to, or which tend to, advance or control the

  price or the cost to end users in the farm-raised salmon and/or products derived therefrom market

  throughout Tennessee.

         249.     Defendants’ unlawful conduct affects Tennessee commerce to a substantial degree

  by causing Tennessee consumers to pay inflated prices for farm-raised salmon and/or products

  derived therefrom.

         250.     As a direct and proximate cause of Defendants’ unlawful conduct, members of the

  Tennessee Class have been injured in their business or property and are threatened with further

  injury in that they paid more and will continue to pay more for farm-raised salmon and/or products

  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct.

         251.     By reason of the foregoing, members of the Tennessee Class are entitled to seek all

  forms of relief available under Tennessee Code Ann. §§ 47-25-101, et seq.

                                          COUNT XXII
                               (Utah Code Ann. §§ 76-10-3101 et seq.)
                                   (On Behalf of the Utah Class)

         252.     The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         253.     The Utah Antitrust Act aims to “encourage free and open competition in the interest

  of the general welfare and economy of this state by prohibiting monopolistic and unfair trade

  practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code Ann.

  § 76-10-3102.

         254.     Utah Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Utah during the Class Period. But for Defendants’ conduct set forth

  herein, the price of farm-raised salmon and/or products derived therefrom would have been lower.


                                                   63
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 66 of 71




           255.   Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

  Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.

  Utah Code Ann. § 76-10-3109(1)(a).

           256.   Defendants contracted, combined or conspired in restraint of trade or commerce of

  farm-raised salmon and/or products derived therefrom, in violation of Utah Code Ann. § 76-10-

  3101, et seq.

           257.   Members of the Utah Class who are either Utah residents or Utah citizens were

  injured and will continue to be injured with respect to purchases of farm-raised salmon and/or

  products derived therefrom in Utah in that they paid more and will continue to pay more for farm-

  raised salmon and/or products derived therefrom than they otherwise would in the absence of

  Defendants’ unlawful conduct, and are entitled to all forms of relief, including actual damages,

  treble damages, costs of suit, reasonable attorneys’ fees, and injunctive relief.

                                         COUNT XXIIII
                                (Vermont Stat. Ann. §§ 2453 et seq.)
                                 (On Behalf of the Vermont Class)

           258.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           259.   By reason of the conduct alleged herein, Defendants have violated the Vermont

  Statutes Annotated.

           260.   Vermont Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Vermont during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           261.   Defendants’ conduct has and had anticompetitive effects in the farm-raised salmon

  and/or products derived therefrom market, as supra-competitive prices for farm-raised salmon


                                                   64
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 67 of 71




  and/or products derived therefrom are passed on to end users.

         262.   Defendants’ unlawful conduct substantially affected Vermont’s trade and

  commerce.

         263.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

  Vermont Class have been injured in their business or property and are threatened with further

  injury in that they paid and will continue to pay more for farm-raised salmon and/or products

  derived therefrom than they otherwise would in the absence of Defendants’ unlawful conduct.

         264.   By reason of the foregoing, members of the Vermont Class are entitled to seek all

  forms of relief available under Vermont Stat. Ann. 9 § 2453 et seq.

                                         COUNT XXII
                             (West Virginia Code §§ 47-18-1 et seq.)
                             (On Behalf of the West Virginia Class)

         265.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

         266.   The violations of federal antitrust law set forth above also constitute violations of

  section 47-18-1 of the West Virginia Code.

         267.   West Virginia Class members purchased farm-raised salmon and/or products

  derived therefrom within the State of West Virginia during the Class Period. But for Defendants’

  conduct set forth herein, the price of farm-raised salmon and/or products derived therefrom would

  have been lower.

         268.   During the Class Period, Defendants engaged in a continuing contract, combination

  or conspiracy, a substantial part of which occurred in West Virginia, with wholesalers in

  unreasonable restraint of trade and commerce and other anticompetitive conduct alleged above in

  violation of W. Va. Code § 47-18-1, et seq.

         269.   Defendants’ anticompetitive acts described above were knowing, willful and


                                                 65
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 68 of 71




  constitute violations or flagrant violations of the West Virginia Antitrust Act.

           270.   Defendants’ unlawful conduct substantially affected West Virginia’s trade and

  commerce.

           271.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

  West Virginia Class have been injured in their business and property in that they paid more for

  farm-raised salmon and/or products derived therefrom than they otherwise would have paid in the

  absence of Defendants’ unlawful conduct.

           272.   As a result of Defendants’ violation of Section 47-18-3 of the West Virginia

  Antitrust Act, members of the West Virginia Class seek treble damages and their cost of suit,

  including reasonable attorneys’ fees, pursuant to section 47-18-9 of the West Virginia Code.

                                          COUNT XXIV
                                  (Wisconsin Stat. §§ 133.01 et seq.)
                                 (On Behalf of the Wisconsin Class)

           273.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           274.   Wisconsin Class members purchased farm-raised salmon and/or products derived

  therefrom within the State of Wisconsin during the Class Period. But for Defendants’ conduct set

  forth herein, the price of farm-raised salmon and/or products derived therefrom would have been

  lower.

           275.   Under Wisconsin law, indirect purchasers have standing under the antitrust

  provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

  Complaint. Wis. Stat. 133.18(a).

           276.   Defendants contracted, combined or conspired in restraint of trade or commerce of

  farm-raised salmon and/or products derived therefrom, a substantial part of which occurred within

  Wisconsin, with the intention of injuring or destroying competition therein, in violation of Wis.


                                                   66
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 69 of 71




  Stat. § 133.01, et seq.

            277.   Members of the Wisconsin Class were injured with respect to purchases of farm-

  raised salmon and/or products derived therefrom in Wisconsin in that the actions alleged herein

  substantially affected the people of Wisconsin, with consumers in Wisconsin paying substantially

  higher prices for Defendants’ farm-raised salmon and/or products derived therefrom in Wisconsin.

            278.   Accordingly, members of the Wisconsin Class are entitled to all forms of relief,

  including actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive

  relief.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff individually and as a member of the proposed Federal

  Injunctive Class and the State Classes pray that:


               A. This Court find that Defendants’ conduct constitutes violations of the Sherman

  Act, 15 U.S.C. §§ 1, 2 and the Clayton Act, 15 U.S.C. § 14;


               B. This Court award injunctive relief to the proposed injunctive Class under Section

  16 of the Clayton Act, 15 U.S.C. § 26, and award damage relief to the proposed damage Classes

  in the Indirect-Purchaser Jurisdictions pursuant to its supplemental jurisdiction;


               C. Plaintiff recovers reasonable attorneys’ fees and costs as allowed by law;


               D. Plaintiff recovers pre-judgment and post-judgment interest at the highest rate

  allowed by law; and


               E. Plaintiff be granted such other and further relief as the Court deems just and

  equitable.



                                                   67
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 70 of 71




                                         JURY DEMAND

        Plaintiff demands a trial by jury.


  Dated: May 24, 2019                             SHEPHERD, FINKLEMAN, MILLER &
                                                   SHAH, LLP


                                                  /s/ Jayne A. Goldstein
                                                  Jayne A. Goldstein
                                                  1625 North Commerce Parkway, Suite 320
                                                  Fort Lauderdale, FL 33326
                                                  Tel: 954-515-0123
                                                  Fax: 866-300-7367
                                                  Email: jgoldstein@sfmslaw.com


  WOLF HALDENSTEIN ADLER
    FREEMAN & HERZ LLP
  Fred Taylor Isquith
  Thomas H. Burt
  Veronica Bosco
  270 Madison Avenue
  New York, New York 10016
  Tel: 212-545-4600
  Fax: 212-545-4653
  isquith@whafh.com
  burt@whafh.com
  Bosco@whafh.com


  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
  Heidi M. Silton
  100 Washington Avenue South, Suite 2200
  Minneapolis, MN 55401-2159
  Tel: 612-596-4092
  Fax: 612-339-0981
  hmsilton@locklaw.com

  PRITZKER LEVINE LLP
  Elizabeth C. Pritzker
  180 Grand Avenue
  Oakland, CA 94612

                                             68
Case 1:19-cv-22128-RS Document 1 Entered on FLSD Docket 05/24/2019 Page 71 of 71




  Tel: 415-692-0772
  Fax: 415-366-6110
  ecp@pritzkerlevine.com


  VITA LAW OFFICES P.C.
  Richard J. Vita
  100 State Street, Suite 900
  Boston, MA 020109
  Tel: 617-426-6566
  rjv@vitalaw.com




                                       69
